I am unable to concur in the opinion prepared for the Court in this case by Mr. Justice TERRELL.
From a study of three cases cited in support of the procedure here adopted in invoking the jurisdiction of this Court, I find that not only was the procedure approved in those cases but in all three cases the extra judicial report of the grand jury was ordered expunged. In the case of Ex Parte Robinson, 231 Ala. 503,  165 So. 582, the Court said:
"On the other hand, where the question has arisen on direct attack, as here, with one accord, the cases hold that the officer when he is thus criticized has the right in such a proceeding as this to have the report expunged. In one case it is thus expressed: 'While it may be observed that the court has tolerated, rather than sanctioned, such presentment of things general, yet the grand jury should never, under cover of a presentment, present an individual in this manner for, if it have legal evidence of the commission of the crime, it should find an indictment against him upon which he could be held to answer, and, if it have no such evidence, it ought, in fairness, to be silent.' In re Gardiner, 31 Misc. 364,64 N YS. 760, 762. This is quoted in Re Wilcox, 153 Misc. 761,276 N.Y.S. 117, at page 125, with quotations to a like effect from many other cases. It was also said: 'It cannot be that it was ever contemplated that this body created for the protection of the citizen was to have the power to set up its own standards of public or private morals, and to arraign citizens at the bar of public opinion, without responsibility for its abuse of that power, and without giving to the citizen *Page 163 
the right to a trial upon the accusations.' All this in respect to public officers. The dissenting opinion to the same effect in Jones v. People, 101 App. Div. 55, 92 N.Y.S. 275, has been approved in the later cases decided by that court. In re Osborne, 68 Misc. 597, 125 N.Y.S. 313, 318, it is said: 'So long as they are confined to matters of general interest they are regarded as harmless, even though a waste of time and effort, and after the ephemeral motive of the day has passed they were allowed a peaceful rest. But it is very different when the motives and conduct of the individual are impunged, and he held to reprobation, without an opportunity to defend or protect his name and reputation.' The motion was by a district attorney. And, likewise, such a motion was sustained in many cases by officers thus criticized — In re Heffernan (Co. Ct.) 125 N.Y.S. 737, In re Woodbury (Sup.) 155 N.Y.S. 851, In re Crosby, 126 Misc. 250, 213 N.Y.S. 86, and in People v. McCabe,148 Misc. 330, 266 N.Y.S. 363, 367, where it is said in part: 'An indictment may be challenged — even defeated. The presentation is immune. It is like the 'hit and run' motorist. Before application can be made to suppress it, it is the subject of public gossip. The damage is done. The injury it may unjustly inflict may never be healed.' Also In re Funston, 133 Mis. 620, 233 N.Y.S. 81; State v. Bramlett, 166 S.C.. 323,164 S.E. 873, 875. In the latter case the court observed: 'But a grand jury transcends its power and exceeds its duty when in its presentment . . . it presents an officer or person by name, and with words of censure and reprobation, without presenting him for indictment.' A vast number of cases are to the same effect. In re Grand Jury Report, 204 Wis. 409, 235 N.W. 789; In re Report of Grand Jury, 152 Md. 616, 137 A.370. In this case there is a review of the cases cited above, and many others approved the principle. Bennett v. Kalamazoo Circuit Judge,183 Mich. 200, 150 N.W. 141, Ann. Cas. 1916E, 223, 28 Corpus Juris 799, and many textwriters are quoted to the same effect in the Wilcox case, supra."
Each and every of the cases cited by the Supreme Court of Alabama, supra, support the enunciation of that Court. I have not found, nor have I been cited, any case in point in *Page 164 
this Country where the contrary was held. See 28 C.J. 799, Sec. 91; 24 Am. Jur. p. 859, ___ Sec. 36, and cases there cited.
In my humble opinion the unlawful action of the Grand Jury in this regard is not made tenable because of the fact that there is some inference in the record to the effect that the Grand Jury was directed by the Governor to make investigation of Graves. This is true because the Grand Jury is a component part of the judicial system of our State and the Governor as the Chief Administrative Officer has no power or authority to direct the grand jury in the exercise of its functions. Article II of our Constitution provides:
"The powers of the government of the State of Florida shall be divided into three departments; Legislative, Executive and Judicial; and no person properly belonging to one of the departments shall exercise any powers appertaining to either of the others, except in cases expressly provided for by this Constitution."
Likewise, it was not within the legal power, duties or functions of the grand jury to advise the Governor as to what, if any, action he should take in regard to any of his executive or administrative duties.
It, therefore, follows that this recommendation of the grand jury was without authority of law, was of no force and effect, was in no way binding upon the Governor and violated Article II of the Constitution, supra. It is also violative of the due process clause of both the Federal and State Constitution because its purpose was to deprive Graves of his office by a method and means wherein he was not vouchsafed by law of any opportunity to be heard in his own defense. The mere fact that the Governor might have granted Graves a hearing on the charges contained in the Report does not satisfy the due process provisions of our Constitution, because if the Governor did grant such a hearing it was a matter of grace and not a matter of right.
If either the first or the third charge as summarized in Mr. Justice TERRELL's opinion were true, then Graves was guilty of a criminal offense for which he could have been indicted, or informed against, and could have been tried by a jury under the rights guaranteed to him by the Constitution. *Page 165 
On the other hand, if he was only guilty of that conduct which is summarized in charges 2 and 4, proof of the allegations of those charges would hardly be sufficient to constitute grounds for suspension from office.
It appears to be the theory, upon which all the cases hereinbefore referred to were decided, that it is beyond the province of a grand jury to present an officer or other person by name and with words of censure and reprobation without presenting him for indictment, because to do so is to besmirch and hold to reprobation the accused without opportunity to defend or protect his name and reputation.
ADAMS, J., concurs.